Roe, C.J. The record in this cause indicates the purpose of the expenditure by the Department of Public Aid for which this claim was filed was for additional money due the Claimant under the terms of a contract entered into by the Respondent. Specifically, Claimant is being reimbursed under the provisions of the “stop tax” clause provision of the lease. The Attorney General has entered into a joint stipulation with the Claimant for the entry of an award in the amount of $10,900.00 in full and final satisfaction of the claim. The Court, after examining the claim, finds that this was a properly authorized expenditure, and agrees with Claimant and Respondent. Accordingly, It is hereby ordered that the Claimant, LaSalle National Bank, as Trustee under trust No. 46121, be and is hereby awarded, in full satisfaction of any and all claims presented to the State of Illinois, the sum of ten thousand nine hundred dollars and no cents ($10,900.00).